Title: To Thomas Jefferson from R. Riker, 28 April 1826
From: Riker, R.,Agnew, John
To: Jefferson, Thomas


Sir
New York
28th April 1826.
The Corporation of the City of New York have caused Medals to be struck, to commemorate the completion of the Erie Canal which unites the great Western Lakes with the Atlantic Ocean.The Corporation, influenced by a deep and profound respect for those memorable and patriotic Citizens, who affixed their names to the Declaration of Independence, and pledged in its support “their lives, their fortunes, and their sacred honor,” have instructed us, as a Committee, to prepare Medals of gold of the highest class, and present in the name of the City of New York, a Medal to each of the three surviving signers of that great State paper.In obedience to the order of the Common Council, and in the name of the City of New York, we have the honor to transmit to you, Sir, a gold medal of the highest class.It affords us the greatest satisfaction to convey to you this testimonial of public respect. We accompany the medal with a box made of maple brought from Lake Erie, in the first canal boat—the Seneca Chief.A memoir on the New York Canals will be transmitted to you as soon as it is printedWith the utmost respect We subscribe ourselves Your Obedt Servants.R RikerJohn AgnewJno Bolton